DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The rejection of claims 1-11 under 35 U.S.C. 112 (b), set forth in the Office Action mailed 06/14/21, is hereby withdrawn due to amendments made by the Applicant.

Allowable Subject Matter
Claims 1, 3-15, and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The best prior art reference of record, Drake et al., fails to teach:
“a pulse width modulator coupled to the controller, wherein the pulse width modulator includes: a set of outputs to provide a set of complimentary signals configured to control operation of the motor, wherein the set of outputs are coupled to a subset of the set of inputs of the controller; and an input coupled to the logic circuit to receive the trip output signal.”, as set forth in claim 1;
“receiving a mask … masking off a first subset of the set of trip signals by the controller … a second subset of the set of trip signals”, as set forth in claim 12; and
receive a mask … mask off a first subset of the set of trip signals based on the mask … a second subset of the set of trip signals”, as set forth in claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        November 3, 2021